Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TIAA-CREF INSTITUTIONAL MUTUAL FUNDS SUPPLEMENT NO. 2 dated August 7, 2007 to the February 1, 2007 Institutional Class Prospectus GROWTH EQUITY, LARGE-CAP GROWTH AND MID-CAP GROWTH FUNDS The portfolio management team of the Growth Equity, Large-Cap Growth and Mid-Cap Growth Funds has changed. The following supplements the disclosure under Portfolio Management Teams in the Prospectus: Gregory B. Luttrell is no longer a member of the portfolio management teams for the Growth Equity, Large-Cap Growth and Mid-Cap Growth Funds. Therefore, the row containing Mr. Luttrells biographical information on page 64 of the Prospectus should be deleted in its entirety for each of these Funds. Andrea Mitroff has been added to the Growth Equity and Large-Cap Growth Funds portfolio management teams. Therefore, the following biographical information should be added to each Funds portfolio management team disclosure on page 64 of the Prospectus: Portfolio Role/ Coverage/ Expertise/Specialty Experience Over Past Five Years Total Experience (since dates specified below) Name & Title At TIAA Total On Team Andrea Mitroff Managing Director Stock Selection Teachers Advisors, Inc., TIAA and its affiliates  2006 to Present; Merrill Lynch Investment Managers  1999 to 2006. 2006 1988 2007 Susan Hirsch will continue to be a member of the portfolio management team for the Growth Equity and Large-Cap Growth Funds and has assumed the role of Lead Portfolio Manager for the Funds. She has also been added to the Mid-Cap Growth Funds portfolio management team. Therefore, the following biographical information should be added to the Mid-Cap Growth Funds portfolio management team disclosure on page 64 of the Prospectus: Portfolio Role/ Coverage/ Expertise/Specialty Experience Over Past Five Years Total Experience (since dates specified below) Name & Title At TIAA Total On Team Susan Hirsch Managing Director Stock Selection Teachers Advisors, Inc., TIAA and its affiliates  2005 to Present; Jennison Associates  2000 to 2005. 2005 1975 2007 George (Ted) Scalise will continue to be Lead Portfolio Manager for the Mid-Cap Growth Fund. 48784 A11469 8/07 TIAA-CREF INSTITUTIONAL MUTUAL FUNDS SUPPLEMENT NO. 2 dated August 7, 2007 to the February 1, 2007 Retirement Class Prospectus Large-Cap Growth and Mid-Cap Growth Funds The portfolio management team of the Large-Cap Growth and Mid-Cap Growth Funds has changed. The following supplements the disclosure under Portfolio Management Teams in the Prospectus. Gregory B. Luttrell is no longer a member of the portfolio management teams for the Large-Cap Growth and Mid-Cap Growth Funds. Therefore, the row containing Mr.
